Citation Nr: 0010257	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-17 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes, including 
as a result of exposure to radiation.  

2.  Entitlement to service connection for a heart disorder, 
including as a result of exposure to radiation.  

3.  Entitlement to service connection for tinnitus, including 
as a result of exposure to radiation.  

4.  Entitlement to service connection for loss of 
equilibrium, including as a result of exposure to radiation.  

5.  Entitlement to service connection for eye infections, 
including as a result of exposure to radiation.  

6.  Entitlement to service connection for cataracts, 
including as a result of exposure to radiation.  

7.  Entitlement to service connection for glaucoma, including 
as a result of exposure to radiation.  

8.  Entitlement to service connection for a prostate 
disorder, including as a result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied claims of entitlement to 
service connection for diabetes, a heart disorder, tinnitus, 
loss of equilibrium, eye infections, glaucoma, and a prostate 
disorder, including denial of claims that those disorders 
were due to exposure to ionizing radiation.  The veteran 
disagreed with and timely appealed the determinations.

The veteran's claim of entitlement to service connection for 
a cataract, right eye, is addressed in the REMAND appended to 
this decision.


FINDINGS OF FACT

1.  The veteran, who was stationed on a naval vessel in 
Hiroshima Bay in 1946, participated in a radiation-risk 
activity.

2.  The veteran has not submitted any medical evidence or 
opinion that diabetes, a heart disorder, tinnitus, loss of 
equilibrium, eye infections, glaucoma, or a prostate disorder 
was manifested in service or within any applicable 
presumptive period following service or was aggravated in 
service.  

3.  The list of radiogenic diseases which may be presumed 
service-connected does not include diabetes, a heart 
disorder, tinnitus, loss of equilibrium, eye infections, 
glaucoma, or a prostate disorder.  

4.  The veteran has not submitted any specific medical 
evidence or opinion linking diabetes, a heart disorder, 
tinnitus, loss of equilibrium, eye infections, glaucoma, or a 
prostate disorder to his exposure to radiation in service, 
although he has submitted general medical literature about 
the hazards of exposure to ionizing radiation.

5.  The medical evidence establishes a plausible claim of 
entitlement to service connection for cataracts.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim that 
he incurred or aggravated diabetes, a heart disorder, 
tinnitus, loss of equilibrium, eye infections, glaucoma, or a 
prostate disorder in service or during an applicable 
presumptive period thereafter, or that any of those disorders 
resulted from exposure to radiation; none of those disorders 
may be presumed to have been incurred as a result of exposure 
to radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991 & Supp 1999); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1999).

2.  The veteran has established a well-grounded claim of 
entitlement to service connection for cataracts.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred diabetes, a heart 
disorder, tinnitus, loss of equilibrium, eye infections, 
cataracts, glaucoma, and a prostate disorder, in service or 
as a result of exposure to ionizing radiation in service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Certain chronic 
diseases, if initially manifested to a degree of 10 percent 
or more within an applicable presumption period, may be 
presumed service-connected.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307.  
Among the disorders for which the veteran is claiming service 
connection in this case, arthritis, diabetes, certain heart 
disorders, and organic diseases of the nervous system 
(tinnitus) are defined as chronic diseases.  38 U.S.C.A. § 
1101.  Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).  If a claim is based on a disease 
other than one of those specified by statute and regulation, 
VA shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has presented competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  A presumption of 
service connection is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

1.  Claims for Service Connection for Diabetes, a Heart 
Disorder, Tinnitus, Loss of Equilibrium, Eye Infections, 
Glaucoma, and Prostate Disorder 

The Board has reviewed the veteran's service medical records, 
including the discharge examination dated in June 1946, as 
well as the report of post-service VA examination conducted 
in October 1949.  The in-service medical records, service 
separation examination, and October 1949 VA examination are 
devoid of any complaint, treatment, or diagnosis related to 
diabetes, a heart disorder, tinnitus, loss of equilibrium, 
eye infections, glaucoma, or a prostate disorder.  

The Board has also reviewed the voluminous medical evidence 
as a whole, to determine whether there is medical evidence or 
opinion which establishes a well-grounded claim for service 
connection for any of these disorders on the basis of 
continuity or on the basis of a medical opinion linking a 
current disorder to service.  The evidence generally reflects 
diagnoses of the claimed disorders, although the Board notes 
that there is no medical evidence of record supporting the 
diagnosis of a prostate disorder.  The Board also notes that 
the veteran's statements indicate that a prostate disorder 
was diagnosed in 1998, and no medical evidence dated in 1998 
has been associated with the claims file.  

There is no medical evidence that diabetes, a heart disorder, 
tinnitus, loss of equilibrium, eye infections, glaucoma, or a 
prostate disorder were diagnosed during the first 15 years 
after the veteran's service discharge.  The medical evidence 
reflects that diabetes mellitus was first diagnosed in the 
mid-1960's, approximately some 20 years after the veteran's 
service discharge, and the other disorders included in this 
appeal were first medically diagnosed thereafter.  The 
veteran underwent surgical treatment of a heart disorder in 
the late 1980's.  VA outpatient treatment notes dated in 1992 
reflect that the veteran provided a history of tinnitus of 
about 10 years' duration.  No diagnoses of loss of 
equilibrium, eye infections, or glaucoma prior to 1990 are 
reflected in the clinical evidence, including by history.  
Complaints of loss of equilibrium were noted in the early 
1990's.  

Thus, the evidence as a whole establishes that no medical 
evidence of chronicity or continuity of any of these 
disorders, and no medical opinion linking the claimed 
disorders to service or to a service-connected disability 
(the veteran has been granted service connection for a skin 
disorder) have been submitted.  The Board must conclude that 
the veteran has not submitted a well-grounded claim that 
diabetes, a heart disorder, tinnitus, loss of equilibrium, 
eye infections, glaucoma, or a prostate disorder were 
manifested in service or within any applicable presumptive 
period thereafter, or were chronic and continuous following 
service.  Likewise, the veteran has failed to submit medical 
evidence of any nexus between his service and any of these 
disorders.  

The Board has also considered whether the veteran has 
submitted a well-grounded claim for any of these disorders as 
due to exposure to ionizing radiation.  In this regard, the 
Board notes that a Defense Nuclear Agency (DNA) statement 
dated in May 1993 reflects that the veteran was stationed on 
board the USS PLANTER (ACM 2) in Hiroshima Bay in January and 
February 1946.  The DNA statement establishes that the 
veteran participated in a radiation-risk activity as defined 
by the governing laws and regulations.  38 C.F.R. § 3.309(d).  
It was estimated that the veteran was exposed to less than 
one rem of ionizing radiation.

Thus, if any of the disorders for which the veteran now seeks 
service connection is defined by statute or regulation as a 
radiogenic disease, that disorder may be presumed service-
connected by operation of 38 C.F.R. § 3.309(d).  However, the 
only disorders which may be presumed service-connected under 
38 C.F.R. § 3.309(d) are leukemia (other than chronic 
lymphocytic leukemia), cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, bile ducts, 
gall bladder, salivary gland, or pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), and cancer 
of the urinary tract.  Diabetes, a heart disorder, tinnitus, 
loss of equilibrium, eye infections, glaucoma, and a prostate 
disorder are not included among the disorders defined as a 
radiogenic disease under 3.309(e).  Thus, the presumption of 
service connection set forth in that section in not 
applicable in this case.  

Even though none of these diseases are defined as radiogenic, 
VA must nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has presented competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the veteran has 
submitted no medical evidence or opinion specific to his 
claim linking one the disorders being considered on appeal to 
the exposure to ionizing radiation that the veteran received 
during service.  

The veteran has submitted medical literature that shows or 
suggests that no amount of radiation is safe, or that a 
variety of disorders, including most of the conditions 
claimed by the veteran in his appeal, may be etiologically 
related to exposure to radiation.  While this literature 
supports a possible conclusion that exposure to ionizing 
radiation has health effects, it is not a medical diagnosis 
or opinion that the veteran's diabetes, a heart disorder, 
tinnitus, loss of equilibrium, eye infections, glaucoma, or 
prostate disorder are the result of his exposure to ionizing 
radiation in service in 1946.  The medical literature does 
not establish the requisite nexus between the veteran's in-
service radiation exposure and the current diagnoses of 
diabetes, a heart disorder, tinnitus, loss of equilibrium, 
eye infections, glaucoma, or a prostate disorder.

The Board notes that the veteran was informed, in a lengthy 
(15-page) statement of the case issued in March 1997, of the 
standards for establishing a well-grounded claim for service 
connection, including based on presumptions applicable to 
chronic disease and presumptions applicable to radiogenic 
diseases, or by scientific or medical evidence that the 
veteran has a disease resulting from exposure to radiation.  
The veteran has not identified any additional evidence which, 
if submitted, might serve to well-ground his claim under any 
applicable theory.  

The only evidence presented by the veteran that supports his 
claim is his own testimony at the 1997 and 1998 hearings at 
the regional office in Chicago, Illinois.  Lay testimony, 
however, cannot provide medical evidence because lay persons 
are not competent to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's unsupported 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993). 

The Board concludes that the veteran has not submitted well-
grounded claims of entitlement to service connection for 
diabetes, a heart disorder, tinnitus, loss of equilibrium, 
eye infections, glaucoma, or for a prostate disorder, and 
those claims must be denied.  


2.  Claim for Service Connection for Cataracts

Posterior subcapsular cataracts are defined as a radiogenic 
disorder for purposes of claims under 38 C.F.R. § 3.311.  
Where a veteran who participated in a radiation-risk activity 
develops a radiogenic disease, the claim must be evaluated 
under 38 C.F.R. § 3.311.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997). 

In this case, the medical evidence establishes that the 
veteran underwent phacoemulsification of a cataract, left 
eye, with a posterior chamber intraocular lens implantation, 
in March 1993.  

Although the medical treatment notes reflect numerous 
diagnoses of a left eye cataract, that cataract is not 
described so specifically that the Board can readily 
determine whether the left eye cataract was a posterior 
subcapsular cataract or some other type of cataract.  The 
most specific description of the type of cataract is a 
surgical summary printed in February 1995, which reflects a 
diagnosis of senile cataract.  By definition, senile 
cataracts may be posterior capsular cataracts, or a 
combination of a posterior subcapsular and other type(s) of 
cataract.  STEADMAN'S MEDICAL DICTIONARY 300, 301 (27th ed. 
1998).  

The Board concludes that the notation that the veteran's left 
eye cataract was a senile cataract is sufficient to establish 
a plausible claim for service connection for a posterior 
subcapsular cataract.  In these circumstances, development 
under 38 C.F.R. § 3.311 is required prior to a determination 
on appellate review.  38 U.S.C.A. § 5107(a).  The further 
development of this well-grounded claim is addressed in the 
REMAND below.


ORDER

The claims of entitlement to service connection for diabetes, 
a heart disorder, tinnitus, loss of equilibrium, eye 
infections, glaucoma, or for a prostate disorder are denied.  

The claim of entitlement to service connection for cataracts 
is well-grounded, and, to that extent only, the appeal is 
granted.


REMAND

The Board, as described above, finds that the description of 
the veteran's left eye cataract as a senile cataract is 
sufficient to establish a well-grounded claim under 38 C.F.R. 
§ 3.311 for cataracts, and further development consistent 
with that regulation is required.  

Concerning a cataract, right eye, the Board notes that the 
private clinical records dated in 1981 and 1982 reflect that 
a right eye cataract was diagnosed, but those records do not 
provide a specific description of the type of cataract found 
in the right eye.  The January 1982 operative summary simply 
reflects that the veteran underwent intracapsular lens 
extraction, right eye, but does not provide a specific 
description of the type of cataract which necessitated the 
procedure.  A private medical statement, dated in 1988, 
reflects that a diagnosis of cataract, right eye, was made in 
November 1981, but does not state what type of cataract was 
found.  The discharge summary of a February 1993 to March 
1993 VA hospitalization reflects that the veteran had a 
history of a right extracapsular cataract extraction.  
However, it appears to the Board that this statement 
describes the type of procedure used for the treatment of the 
veteran's right eye, not the type of cataract the veteran had 
developed in the right eye.  

The medical evidence does not provide sufficient description 
for a determination as to whether the veteran had a posterior 
subcapsular cataract of the right eye in 1982.  The Board 
notes that the RO notified the veteran, in the March 1997 
statement of the case, that there was no evidence that he had 
a posterior subcapsular cataract of the right eye.  Under the 
circumstances, it is the Board's opinion that the veteran 
should be provided more specific information.  The RO should 
offer the veteran the opportunity to identify any additional 
clinical records which would assist in determining his claim 
by providing a more specific diagnosis as to the type of 
right eye cataract found in 1981 and extracted in 1982.  
38 U.S.C.A. § 5103.  The veteran should also be offered the 
opportunity to seek further medical opinion as to the type of 
right eye cataract present prior to extraction in 1982.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide details on any additional 
evidence that might bear upon his claim 
for service connection cataracts 
including for a right eye cataract and/or 
for a left eye cataract.  The RO should 
attempt to obtain any additional evidence 
specified by the appellant, and once 
received, the evidence should be 
associated with the claims file.  

2.  The veteran should be offered the 
opportunity to obtain additional medical 
evidence or opinion regarding the type of 
cataracts diagnosed, especially the type 
of right eye cataract diagnosed in the 
early 1980's.  The veteran should be 
offered the opportunity to submit a 
written medical opinion as to the type of 
cataract he developed in the right eye 
and the left eye.  He should be reminded 
that he may also submit medical opinion 
as to the relationship between his 
cataracts and his active military 
service.  Appropriate time should be 
allowed for the veteran to secure any 
additional evidence.  

3.  The veteran's claims file and a copy 
of this remand should then be reviewed by 
a board-certified ophthalmologist, if 
available, and an opinion should be 
offered as to the type of cataracts which 
the veteran developed and the etiology of 
his cataracts, based on the evidence of 
record.  A complete rationale should be 
offered for any conclusions and opinions 
offered.  

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, in regards to cataracts 
of the left and/or right eye, the RO 
should follow the procedures outlined in 
38 C.F.R. § 3.311 for adjudicating claims 
for service connection for radiogenic 
diseases, and, if appropriate, should 
refer of the claim(s) to the Under 
Secretary for Benefits, as appropriate, 
for consideration as prescribed in 38 
C.F.R. § 3.311.

5.  After review by the RO, if any 
decision remains adverse to the 
appellant, a supplemental statement of 
the case should be issued.  Thereafter, 
the case should be returned to the Board, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  The appellant need take no 
action unless other notified.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


- 12 -


